                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION

MARIO R. ZEPEDA-CARRANZA,                                                             PLAINTIFF
ADC #168194

v.                                   3:19CV00120-JM-JTK

KEITH BOWERS, et al.                                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered and

Adjudged that this case is DISMISSED without prejudice for failure to state a claim upon which

relief may be granted.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 17th day of June, 2019.




                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE
